     Case 2:20-cv-02085-RFB-EJY Document 1 Filed 11/13/20 Page 1 of 6



 1   NICHOLAS M. WAJDA
     Nevada State Bar No: 11480
 2   Law Offices of Nicholas M. Wajda, Esq.
 3   871 Coronado Center Drive, Ste. 200
     Henderson, NV 89052
 4   Telephone: (702)-900-6339
     Email Address: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9

10
      TULLULAH CAPLE,                              Case No. 2:20-cv-02085
11
                        Plaintiff,                 COMPLAINT FOR DAMAGES
12
                v.                                 1. VIOLATION OF THE FAIR DEBT
13                                                 COLLECTION PRACTICES ACT, 15 U.S.C.
                                                   §1692 ET SEQ.
14    WEBSTER MONROE & ASSOCIATES,
      LLC,                                         DEMAND FOR JURY TRIAL
15
                        Defendant.
16

17
                                              COMPLAINT
18

19          NOW comes TULLULAH CAPLE (“Plaintiff”), by and through the undersigned attorney,

20   complaining as to the conduct of WEBSTER MONROE & ASSOCIATES, LLC (“Defendant”) as

21   follows:
22                                       NATURE OF THE ACTION
23      1. Plaintiff brings this action against Defendant pursuant to the Fair Debt Collection Practices
24
     Act (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.
25
                                        JURISDICTION AND VENUE
26

27

28
                                                      1
      Case 2:20-cv-02085-RFB-EJY Document 1 Filed 11/13/20 Page 2 of 6



 1       2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States.
 4
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 5
     in the District of Nevada, and a substantial portion of the events or omissions giving rise to the
 6

 7   claims occurred within the District of Nevada.

 8                                                  PARTIES

 9       4. Plaintiff is a consumer over-the-age of 18 residing in Las Vegas, Nevada, which lies within
10
     the District of Nevada.
11
         5. Defendant is a third-party debt collector and a limited liability company organized under
12
     the laws of the State of New York. Defendant is registered at 7510 Porter Road, Suite 1, Niagara
13
     Falls, New York 14304. Defendant regularly collects from consumers in the State of Nevada.
14

15       6. Defendant acted through its agents, employees, officers, members, directors, heirs,

16   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
17   relevant to the instant action.
18
                                            FACTUAL ALLEGATIONS
19
         7. The instant action stems from Defendant’s attempts to collect upon a defaulted payday loan
20
     (“subject debt”) that is purportedly owed by Plaintiff.
21

22       8. The subject debt was allegedly incurred in order to purchase personal household goods

23   and/or services.

24       9. Around October 2020, Defendant began its collection campaign by telephonically
25   contacting Plaintiff.
26
         10. Upon speaking with Defendant, Plaintiff was informed of its intent to collect upon the
27
     subject debt.
28
                                                         2
      Case 2:20-cv-02085-RFB-EJY Document 1 Filed 11/13/20 Page 3 of 6



 1      11. Plaintiff did not recognize the subject debt and questioned its validity when she spoke with
 2   Defendant.
 3
        12. In response, Defendant threatened to initiate a lawsuit against Plaintiff if she failed to make
 4
     a payment towards the subject debt.
 5
        13. In addition, Defendant repeatedly misrepresented the origins of the subject debt and
 6

 7   misstated the identity of the original creditor.

 8      14. Furthermore, on multiple instances, Defendant failed to identify itself as a debt collector

 9   when it attempted to collect from Plaintiff.
10
        15. Thereafter, Plaintiff made a payment to Defendant because of Defendant’s coercive
11
     collection campaign.
12
        16. Frustrated over Defendant’s conduct, Plaintiff spoke with her attorneys regarding her
13
     rights, resulting in expenses.
14

15      17. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

16      18. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
17   limited to, invasion of privacy, aggravation, and emotional distress,
18

19                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

20      19. Plaintiff repeats and realleges paragraphs 1 through 18 as though fully set forth herein.
21      20. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
22
        21. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
23
     uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
24
        22. Defendant is engaged in the business of collecting or attempting to collect, directly or
25

26   indirectly, defaulted debts owed or due or asserted to be owed or due to others.

27      23. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

28   due or asserted to be owed or due to another for personal, family, or household purposes.
                                                       3
      Case 2:20-cv-02085-RFB-EJY Document 1 Filed 11/13/20 Page 4 of 6



 1           a. Violations of the FDCPA § 1692e
 2       24. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
 3
     deceptive, or misleading representation or means in connection with the collection of any debt.”
 4
         25. In addition, this section enumerates specific violations, such as:
 5
                 “The false representation of – the character, amount, or legal status of any debt . .
 6               . .” 15 U.S.C. § 1692e(2);
 7               “The threat to take any action that cannot legally be taken or that is not intended
                 to be taken.” 15 U.S.C. § 1692e(5);
 8

 9               “The use of any false representation or deceptive means to collect or attempt to
                 collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
10               §1692e(10); and

11               “The failure to disclose in the initial written communication with the consumer
                 and, in addition, if the initial communication with the consumer is oral, in that
12               initial oral communication, that the debt collector is attempting to collect a debt
                 and that any information obtained will be used for that purpose, and the failure to
13               disclose in subsequent communications that the communication is from a debt
14               collector, except that this paragraph shall not apply to a formal pleading made in
                 connection with a legal action.” 15 U.S.C. §1692e(11).
15
         26. Defendant violated 15 U.S.C. §§ 1692e, e(5), and e(10) when it used deceptive means to
16
     collect and/or attempt to collect the subject debt. Defendant threatened to initiate a lawsuit against
17
     Plaintiff to collect upon the subject debt without the intent to follow through. Defendant’s lack of
18

19   intent to initiate a lawsuit against Plaintiff can be gauged by the fact that Defendant issued its threat

20   after Plaintiff questioned the validity of the subject debt. From its actions, Defendant’s intentions

21   were to collect upon the subject debt outside of the judicial process by continuing with it deceptive
22
     and coercive collection campaign. These false and deceptive tactics utilized by Defendant only
23
     served to worry and confuse Plaintiff.
24
         27. Defendant violated 15 U.S.C. §§ 1692e, e(2), and e(10) when it misrepresented the origins
25
     of the subject debt and misstated the identity of the original creditor. Defendant’s deceptive tactics
26

27   caused confusion as to the legal status of the subject debt and prevented Plaintiff from having

28   important information regarding the subject debt before she made a payment to Defendant.
                                                      4
      Case 2:20-cv-02085-RFB-EJY Document 1 Filed 11/13/20 Page 5 of 6



 1       28. Defendant also violated 15 U.S.C. §§ 1692e, e(10), and e(11) through its failure to disclose
 2   itself as a debt collector. By failing to disclose itself as a debt collector, Defendant deceptively and
 3
     misleadingly attempted to obscure Plaintiff’s rights under the FDCPA. Consequently, Defendant’s
 4
     objective was to obfuscate its status as a debt collector in order to prevent Plaintiff from vindicating
 5
     her rights.
 6

 7            b. Violations of FDCPA § 1692f

 8       29. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or

 9   unconscionable means to collect or attempt to collect any debt.”
10
         30. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a
11
     debt by threatening to sue Plaintiff to collect upon the subject debt without the intent to follow
12
     through. Any reasonable fact finder will conclude that Defendant’s threats are unfair and
13
     unconscionable as they are designed to instill and under sense of urgency within consumers to make
14

15   a payment.

16       31. Defendant further violated §1692f when it unfairly and unconscionably attempted to collect
17   on a debt by concealing its status as a debt collector. Failing to disclose itself as a debt collector is
18
     an unfair and unconscionable act intended to confuse Plaintiff regarding the status and identity of
19
     the debt collector and unlawfully designed shield itself.
20
         32. As pled in paragraphs 15 through 18, Plaintiff has been harmed and suffered damages as a
21

22   result of Defendant’s illegal actions.

23       WHEREFORE, TULLULAH CAPLE, respectfully requests that this Honorable Court enter

24   judgment in her favor as follows:
25       a. Declaring that the practices complained of herein are unlawful and violate the
26          aforementioned bodies of law;

27       b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
            §1692k(a)(2)(A);
28
                                                         5
     Case 2:20-cv-02085-RFB-EJY Document 1 Filed 11/13/20 Page 6 of 6



 1     c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
          under 15 U.S.C. §1692k(a)(1);
 2

 3     d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k(a)(3);
 4
       e. Enjoining Defendant from further contacting Plaintiff; and
 5
       f. Awarding any other relief as this Honorable Court deems just and appropriate.
 6

 7

 8     Dated: November 13, 2020                Respectfully submitted,

 9                                             By: /s/ Nicholas M. Wajda
                                               Nicholas M. Wajda
10                                             LAW OFFICE OF NICHOLAS M. WAJDA, ESQ.
                                               871 Coronado Center Drive, Ste. 200
11                                             Henderson, NV 89052
12                                             Telephone: (702)-900-6339
                                               Email Address: nick@wajdalawgroup.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
